SHAREHOLDER SERVICES AGREEMENT This Agreement is made as of July 11, 2013 between American Independence Funds Trust II, a Delaware statutory trust (the “Trust”), on behalf of each series set forth on Schedule A hereto, as amended from time to time (each, a “Fund”), and American Independence Financial Services, LLC, a Delaware limited liability company (the “Adviser”). WHEREAS, the Trust is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (“1940 Act”); WHEREAS, the Trust issues shares of beneficial interest (“shares”) in separate series, each having multiple classes of shares (“Classes”), with each series (including each Fund) representing interests in a separate portfolio of securities and other assets with separate liabilities; WHEREAS, certain beneficial owners of the Funds’ shares (“shareholders”) may require certain shareholder services, and the provisions of such services to those shareholders may benefit them and facilitate their ability to invest in the Fund; WHEREAS, the Trust, on behalf of the Funds, and the Adviser have entered into an Investment Advisory Agreement, pursuant to which Adviser provides investment advisory services to the Funds; and WHEREAS, the Trust desires that Adviser serve, and Adviser wishes to serve, as the Trust’s shareholder servicing agent, to provide shareholders of the Funds with one or more of the shareholders services described in Schedule B hereto (“Services”), as such Schedule may be amended from time to time. NOW, THEREFORE, The Trust and Adviser agree as follows: 1.
